IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


BILLY JOE SANDERS, INDIVIDUALLY,
                              : No. 340 WAL 2014
AND IN HIS CAPACITY AS TRUSTEE:
FOR KEYSTONE TRUST AND        :
KEYSTONE TRUST,               : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
              Petitioners     :
                              :
                              :
         v.                   :
                              :
                              :
WESTMORELAND COUNTY TAX CLAIM :
BUREAU AND KELLY A. ROWE,     :
                              :
              Respondents     :


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.